DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
Applicant's amendment, filed on August 1 of 2022, has been entered.  Claims 1-3, 7-11, 15 and 16 have been amended.  No claim has been cancelled.  Claims 17-20 have been added.  Claims 1-20 are still pending in this application, with claims 1, 9 and 17 being independent.

Applicant’s amendment to the specification have overcome the objections to the drawings, originally filed disclosure and claims, as detailed in sections 4-9 of the previous Office Action (mailed March 31, 2022).

Applicant’s amendment to the claims have overcome the rejections under 35 USC 112(b), as detailed in sections 10-16 of the previous Office Action (mailed March 31, 2022).  Therefore, the cited rejections have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, , at the time the application was filed, had possession of the claimed invention.

Newly amended independent claims 1 and 9, and newly presented independent claim 17, define the claimed wedge tool as including a rigid elongated wedge-shape (e.g. tapered) body; however, the originally filed disclosure is silent as to any such tapered body being rigid. 
Applicant’s attention is directed to the fact that the concept of rigidity is found three times in the originally filed disclosure; twice in reference to the proximal portion (i.e. body 103) of the light 100 (see lines 8-10 of page 3, and lines 28-29 of page 4), and once in reference to the lens 102 (the distal portion of the body 103) having “sufficient rigidity to initiate the separation between the two objects to be separated” (see lines 5-7 of page 5).  That is, neither the wedge-shape body (of claims 1-16), nor the distal portion of the elongated body (as defined in new claims 17-20), is disclosed, explicitly or implicitly, as being “rigid”, but merely as having sufficient rigidity to perform the function of separating two objects.
It is further noted that the originally filed disclosure fails to provide any specific standard with which to judge the degree of rigidity, or desired amount or separation, required by the claimed invention in order to be considered as successfully providing the function of “separating the two objects”.
Therefore, the applicant is advised that, in comparing the claimed invention with the Prior Art, the Examiner assumed, based on the originally filed description and drawings, the term “rigid” as merely defining a sufficient amount of rigidity to perform the function of separating the seal/window, as disclosed and functionally recited in the newly presented claims.

Dependent claims 2-8, 10-16 and 18-20 are rejected as they fail to correct the issues already detailed in their respective independent claims. See above.

Claim Rejections Based on Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over FORD (U.S. Pat. 10,190,756) and WOMACK (U.S. Pat. 5,104,094).

Regarding independent claim 1, WOMACK teaches a wedge (see lines 1 and 2 of column 3) tool 24 (as seen in Figure 2) including a wedge-shaped (see lines 1 and 2 of column 3) elongated body 24 (as seen in Figure 2) having a proximal portion 25 (as seen in Figure 2), the body 12/14 having two sides 26/27 (as seen in Figure 2) and two tapered, curved profile defining force-applying surfaces 28/29 (as seen in Figure 5) with a blade 30 (as seen in Figure 2) formed at a distal end 30 (end of element 24 opposite element 25 and including element 30, as seen in Figure 2) of a distal portion (portion of element 24 including element 30, as seen in Figure 2), with the force-applying surfaces 28/29 being configured to increase separation between a seal 23 (as seen in Figure 5) and a window 22 (as seen in Figure 5) as the tool 24 is inserted therebetween (as seen in Figure 5), the wedge tool 24 being sufficiently rigid to initiate separation between the seal 23 and the window 22 (see lines 23-30 of line 3).  WOMACK further discloses the need for user of the wedge-shaped tool 24 to see inside the automobile doors the wedge-shaped tool 24 is intended to be used in (see lines 23-30 of column 3).
WOMACK fails to teach the wedge-shaped tool 24 further including a cavity disposed within the proximal portion 25, at least one light emitter configured to emit light from the distal portion 30; and a power source disposed within the cavity for providing power to the light emitter.
However, FORD discloses an illuminated tool 10 (as seen in Figure 1) including an wedge-shaped elongated body 12/14 (element 12/14 features a reduction in thickness, i.e. a wedge shape, from one end to the opposite end, as seen in Figure 1) having a cavity (as seen in Figure 3B) disposed within a proximal portion 12 (as seen in Figure 3B) thereof, the body 12/14 having two sides (edge of element 12/14, as seen in Figure 1) and two tapered, curved profile (top and bottom surfaces of element 12/14, as seen in Figure 1) defining surfaces (as seen in Figure 1) with a blade (rounded end of element 14, as seen in Figure 1) formed at a distal end (end of element 14 opposite element 12, as seen in Figure 1) of a distal portion 14 (as seen in Figure 1) of the body 12/14; at least one light emitter 40 (as seen in Figure 2) configured to emit light from the distal portion 14 (see lines 50-53 of column 2); and a power source 58 (as seen in Figure 3B) disposed within the cavity (as seen in Figure 3B) for providing power to the light emitter 40 (see lines 26-31 of column 3). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the Prior Art illuminated tool 10 of FORD with the patented wedge tool 24 of WOMACK, according to known methods, to yield the predictable result of providing such wedge tool 24 with means to illuminate the interior of automobile doors (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397).

Regarding dependent claim 2, WOMACK individually discloses, or suggest when combined with FORD, all the limitations of the claim (as previously detailed), with FORD further disclosing the distal portion 14 includes a light diffusing material 14 (see lines 25 and 26 of column 2), wherein the at least one light emitter 40 is disposed within the light diffusing material 14 (as seen in Figure 3B) to emit light from surfaces of the light diffusing material 14 (see lines 26-31 of column 3). 

Regarding dependent claim 3, WOMACK individually discloses, or suggest when combined with FORD, all the limitations of the claim (as previously detailed), except the at least one light emitter 40 includes an optical fiber extending through the distal portion 14 of the body 12/12, wherein the optical fiber communicates light to an opening at the distal end. 
However, the examiner takes Official Notice of the use and advantages of optical fibers, specifically for conducting light from a light emitter to remote openings, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known optical fiber in the light emitter 40 in the patented apparatus of WOMACK, as previously modified by FORD, such optical fiber communicating to light to a remote opening, to obtain the predictable result of enabling the apparatus to desired target of illumination. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Regarding dependent claim 4, WOMACK individually discloses, or suggest when combined with FORD and the knowledge readily available to one of ordinary skill in the art at the time the invention was made, all the limitations of the claim (as previously detailed), with FORD further disclosing a plurality of LEDs 36 (elements 36 at each side of element 40, as seen in Figure 2) disposed within each side of the body 12/14 (as evidenced by Figure 2). 

Regarding dependent claim 5, WOMACK individually discloses, or suggest when combined with FORD, all the limitations of the claim (as previously detailed), with FORD further disclosing the at least one light emitter 40 include a plurality of LEDs 36 (as seen in Figure 2) disposed within each side of the body 12/14 (as evidenced by Figure 2). 

Regarding dependent claim 7, WOMACK individually discloses, or suggest when combined with FORD, all the limitations of the claim (as previously detailed), except the at least one light emitter 40 is formed from polymethylmethacrylate (PMMA), or polycarbonate (PC). 
However, the Examiner takes Official Notice of the use and advantages of PMMA and PC, specifically for manufacturing light emitters, are old and well known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to manufacture the at least one light emitter 40 of WOMACK, as previously modified by FORD, of a PMMA or PC material, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).  One would have been motivated to achieve the predictable result of providing the light emitter 40 of the patented device of WOMACK, as previously modified by FORD with a sufficiently rigid plastic material with excellent light conducting properties.

Regarding dependent claim 8, WOMACK individually discloses, or suggest when combined with FORD, all the limitations of the claim (as previously detailed), except at least the proximal portion 12 of the body 12/14 is formed from acrylonitrile butadiene styrene (ABS), or Nylon. 
However, the Examiner takes Official Notice of the use and advantages of acrylonitrile butadiene styrene (ABS) or Nylon, specifically for manufacturing housings, are old and well known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to manufacture the proximal portion 12 of WOMACK, as previously modified by FORD, of an ABS or Nylon material, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).  One would have been motivated to achieve the predictable result of providing the proximal portion 30 of the patented device of WOMACK, as previously modified by FORD with a cheap, easily to manufacture and shape, strong and sufficiently rigid material.

Regarding independent claim 9 (as best understood), WOMACK teaches a wedge (see lines 1 and 2 of column 3) tool 24 (as seen in Figure 2) including a wedge-shaped (see lines 1 and 2 of column 3) elongated body 24 (as seen in Figure 2) having a proximal portion 25 (as seen in Figure 2), the body 12/14 having two sides 26/27 (as seen in Figure 2) intersecting two force-applying surfaces 28/29 (as seen in Figure 5) having a tapered, curved profile with a blade 30 (as seen in Figure 2) formed at a distal end 30 (end of element 24 opposite element 25 and including element 30, as seen in Figure 2) of a distal portion 30 (portion of element 24 including element 30, as seen in Figure 2) of the body 24 (as seen in Figure 2), with the force-applying surfaces 28/29 being configured to increase separation between a seal 23 (as seen in Figure 5) and a window 22 (as seen in Figure 5) as the tool 24 is inserted therebetween (as seen in Figure 5), the wedge tool 24 being sufficiently rigid to initiate separation between the seal 23 and the window 22 (see lines 23-30 of line 3).  WOMACK further discloses the need for user of the wedge-shaped tool 24 to see inside the automobile doors the wedge-shaped tool 24 is intended to be used in (see lines 23-30 of column 3).
WOMACK fails to teach the wedge-shaped tool 24 further including a cavity disposed within the proximal portion 25, at least one light emitter configured to emit light from the distal portion 30; and a power source disposed within the cavity for providing power to the light emitter.
However, FORD discloses an illuminated tool 10 (as seen in Figure 1) including an wedge-shaped elongated body 12/14 (element 12/14 features a reduction in thickness, i.e. a wedge shape, from one end to the opposite end, as seen in Figure 1) having a cavity (as seen in Figure 3B) disposed within a proximal portion 12 (as seen in Figure 3B) thereof, the body 12/14 having two sides (edge of element 12/14, as seen in Figure 1) and two tapered, curved profile (top and bottom surfaces of element 12/14, as seen in Figure 1) defining surfaces (as seen in Figure 1) with a blade (rounded end of element 14, as seen in Figure 1) formed at a distal end (end of element 14 opposite element 12, as seen in Figure 1) of a distal portion 14 (as seen in Figure 1) of the body 12/14; at least one light emitter 40 (as seen in Figure 2) configured to emit light from the distal portion 14 (see lines 50-53 of column 2); and a power source 58 (as seen in Figure 3B) disposed within the cavity (as seen in Figure 3B) for providing power to the light emitter 40 (see lines 26-31 of column 3). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the Prior Art illuminated tool 10 of FORD with the patented wedge tool 24 of WOMACK, according to known methods, to yield the predictable result of providing such wedge tool 24 with means to illuminate the interior of automobile doors (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397).

Regarding dependent claim 10 (as best understood), WOMACK individually discloses, or suggest when combined with FORD, all the limitations of the claim (as previously detailed), with FORD further disclosing the distal portion 14 includes a light diffusing material 14 (see lines 25 and 26 of column 2), wherein the at least one light emitter 40 is disposed within the light diffusing material 14 (as seen in Figure 3B) to emit light from surfaces of the light diffusing material 14 (see lines 26-31 of column 3). 

Regarding dependent claim 11 (as best understood), WOMACK individually discloses, or suggest when combined with FORD, all the limitations of the claim (as previously detailed), except the at least one light emitter 40 includes an optical fiber extending through the distal portion 14 of the body 12/12 to communicate light to a light transmissive window at the distal end. 
However, the examiner takes Official Notice of the use and advantages of optical fibers, specifically for conducting light from a light emitter to remote openings (e.g. light transmitting windows), are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known optical fiber in the light emitter 40 in the patented apparatus of WOMACK, as previously modified by FORD, such optical fiber communicating to light to a remote opening, to obtain the predictable result of enabling the apparatus to desired target of illumination. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Regarding dependent claim 12, WOMACK individually discloses, or suggest when combined with FORD and the knowledge readily available to one of ordinary skill in the art at the time the invention was made, all the limitations of the claim (as previously detailed), with FORD further disclosing a plurality of LEDs 36 (elements 36 at each side of element 40, as seen in Figure 2) disposed within each side of the body 12/14 (as evidenced by Figure 2). 

Regarding dependent claim 13 (as best understood), WOMACK individually discloses, or suggest when combined with FORD, all the limitations of the claim (as previously detailed), with FORD further disclosing the at least one light emitter 40 include a plurality of LEDs 36 (as seen in Figure 2) disposed within each side of the body 12/14 (as evidenced by Figure 2).

Regarding dependent claim 15, WOMACK individually discloses, or suggest when combined with FORD, all the limitations of the claim (as previously detailed), except the at least one light emitter 40 is formed from polymethylmethacrylate (PMMA), or polycarbonate (PC). 
However, the Examiner takes Official Notice of the use and advantages of PMMA and PC, specifically for manufacturing light emitters, are old and well known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to manufacture the at least one light emitter 40 of WOMACK, as previously modified by FORD, of a PMMA or PC material, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).  One would have been motivated to achieve the predictable result of providing the light emitter 40 of the patented device of WOMACK, as previously modified by FORD with a sufficiently rigid plastic material with excellent light conducting properties.

Regarding dependent claim 16, WOMACK individually discloses, or suggest when combined with FORD, all the limitations of the claim (as previously detailed), except at least the proximal portion 12 of the body 12/14 is formed from acrylonitrile butadiene styrene (ABS), or Nylon. 
However, the Examiner takes Official Notice of the use and advantages of acrylonitrile butadiene styrene (ABS) or Nylon, specifically for manufacturing housings, are old and well known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to manufacture the proximal portion 12 of WOMACK, as previously modified by FORD, of an ABS or Nylon material, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).  One would have been motivated to achieve the predictable result of providing the proximal portion 30 of the patented device of WOMACK, as previously modified by FORD with a cheap, easily to manufacture and shape, strong and sufficiently rigid material.

Regarding independent claim 17, WOMACK teaches a wedge (see lines 1 and 2 of column 3) tool 24 (as seen in Figure 2) for increasing separation between a seal 23 (as seen in Figure 2) and a window 22 (as seen in Figure 2), the wedge tool 24 including an elongated rigid (as evidenced by see lines 23-30 of line 3) body 24 (as seen in Figure 2) having a distal portion 30 (as seen in Figure 2) and proximal portion 25 (as seen in Figure 2), the body 12/14 having upper and lower surfaces 26/27 (as seen in Figure 2) configured to define a tapered, curved profile with increasing thickness from a blade 30 (as seen in Figure 2) disposed at a distal portion 30 (as seen in Figure 2) to the proximal portion 25 (as seen in Figure 2), the blade 30 being configured for insertion between the seal 23 and the window 22, and the upper and lower surfaces 26/27 are configured to increase separation between a seal 23 (as seen in Figure 5) and a window 22 (as seen in Figure 5) as the tool 24 is further inserted (as seen in Figure 5).  WOMACK further discloses the need for user of the wedge-shaped tool 24 to see inside the automobile doors the wedge-shaped tool 24 is intended to be used in (see lines 23-30 of column 3).
WOMACK fails to teach the wedge-shaped tool 24 further including a cavity disposed within the proximal portion 25, at least one light emitter configured to emit light from the distal portion 30; and a power source disposed within the cavity for providing power to the light emitter.
However, FORD discloses an illuminated tool 10 (as seen in Figure 1) including an wedge-shaped elongated body 12/14 (element 12/14 features a reduction in thickness, i.e. a wedge shape, from one end to the opposite end, as seen in Figure 1) having a cavity (as seen in Figure 3B) disposed within a proximal portion 12 (as seen in Figure 3B) thereof, the body 12/14 having two sides (edge of element 12/14, as seen in Figure 1) and two tapered, curved profile (top and bottom surfaces of element 12/14, as seen in Figure 1) defining surfaces (as seen in Figure 1) with a blade (rounded end of element 14, as seen in Figure 1) formed at a distal end (end of element 14 opposite element 12, as seen in Figure 1) of a distal portion 14 (as seen in Figure 1) of the body 12/14; at least one light emitter 40 (as seen in Figure 2) configured to emit light from the distal portion 14 (see lines 50-53 of column 2); and a power source 58 (as seen in Figure 3B) disposed within the cavity (as seen in Figure 3B) for providing power to the light emitter 40 (see lines 26-31 of column 3). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the Prior Art illuminated tool 10 of FORD with the patented wedge tool 24 of WOMACK, according to known methods, to yield the predictable result of providing such wedge tool 24 with means to illuminate the interior of automobile doors (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397).

Regarding dependent claim 18, WOMACK individually discloses, or suggests when combined with FORD, all the limitations of the claim (as previously detailed), with FORD further disclosing the distal portion 14 includes a light diffusing material 14 (see lines 25 and 26 of column 2), wherein the at least one light emitter 40 is disposed within the light diffusing material 14 (as seen in Figure 3B) to emit light from surfaces of the light diffusing material 14 (see lines 26-31 of column 3). 

Regarding dependent claim 19, WOMACK individually discloses, or suggest when combined with FORD, all the limitations of the claim (as previously detailed), except the at least one light emitter 40 includes an optical fiber extending through the distal portion 14 of the body 12/12, wherein the optical fiber communicates light to a light transmissive window at the distal end. 
However, the examiner takes Official Notice of the use and advantages of optical fibers, specifically for conducting light from a light emitter to remote openings (e.g. a light transmissive window), are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known optical fiber in the light emitter 40 in the patented apparatus of WOMACK, as previously modified by FORD, such optical fiber communicating to light to a remote opening, to obtain the predictable result of enabling the apparatus to desired target of illumination. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Regarding dependent claim 20, WOMACK individually discloses, or suggest when combined with FORD and the knowledge readily available to one of ordinary skill in the art at the time the invention was made, all the limitations of the claim (as previously detailed), with FORD further disclosing a plurality of LEDs 36 (elements 36 at each side of element 40, as seen in Figure 2) disposed within each side of the body 12/14 (as evidenced by Figure 2). 

Allowable Subject Matter
Claims 6 and 14 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments, filed August 1 of 2022, have been fully considered but are moot in view of the new grounds of rejection presented in the instant Office Action.  In addition, applicant’s attention is directed to previous sections 5-7, where new rejections under 35 U.S.C. 112(a) are presented, such new rejection necessitated by applicant’s amendment to the claims limiting the previously defined body to “rigid” bodies.
 
It is noted that, regarding the Examiner’s rejection of dependent claims 2-8 and 10-16, and newly presented dependent claims 18-20, the applicant presents no arguments, except stating that such claims depend directly, or indirectly, from independent claims 1, 9 or 17, and would be allowable when/if the independent claims are allowed.  Applicant’s failure to distinctly and specifically traverse such rejections, as required by 37 C.F.R. 1.111(b), has been interpreted as an admission that the individual features added by claims 2-8, 10-16, and 18-20 fail to further distinguish the subject matter defined by the independent claims over the Prior Art already made of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.



/Ismael Negron/
Primary Examiner
AU 2875